NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued January 29, 2020
                                 Decided March 4, 2020

                                         Before

                       WILLIAM J. BAUER, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 19-1382

MARIA TERRI MASSAGLIA,                          Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Western District of Wisconsin.

      v.                                        No. 3:18-cv-00014-bbc

ANDREW M. SAUL,                                 Barbara B. Crabb,
Commissioner of Social Security,                  Judge.
    Defendant-Appellee.

                                        ORDER

         Maria Terri Massaglia challenges the denial of her application for Social Security
disability benefits based on chronic back pain. An administrative law judge found her
not disabled, and the district court concluded that substantial evidence supported the
ALJ’s decision. Massaglia argues that the ALJ erred by failing to assess adequately
whether she met or equaled any listed criteria for a presumptive finding of disability
and by making a flawed credibility determination. Because substantial evidence
supports the ALJ’s decision, we affirm.
No. 19-1382                                                                        Page 2

                                      Background

       Massaglia, now 47 years old, has a history of lower-back pain—a condition that
dates back to an injury suffered in 2009 while working as a chiropractic assistant. She
later aggravated her back in October 2014 when she was making a bed while working
as a hotel housekeeper. An MRI showed mild degenerative changes in her spine,
including a small L5-S1 disc protrusion. After this incident, Massaglia stopped working.
She applied for disability benefits that same month, alleging that the back pain had
become disabling.

       Over the next year and a half, Massaglia sought various treatments for her back
pain. She received chiropractic treatment, physical therapy, daily pain medication, and
lumbar epidurals. By March, she reported that the treatment was helping her to tolerate
her overall pain. Throughout the rest of 2015 and into 2016, that treatment was
generally successful in controlling her symptoms.

       Then, in June 2016, Massaglia reaggravated her back while mowing the lawn. An
MRI showed that the disc protrusion at L5-S1 was “markedly enlarged.” Massaglia
underwent a discectomy—a surgery to remove low back disc material pressing on a
nerve root or the spinal cord. The operation gave immediate relief: at one post-surgical
therapy session she reported that her condition had improved 90 percent. But by
September, Massaglia reported that her pre-surgery symptoms had returned. She
underwent another MRI, which showed a small L5-S1 disc protrusion with some
scarring at the post-operative site.

       In late-2014 and early-2015, two agency doctors reviewed Massaglia’s medical
records and concluded that she had the residual functioning capacity to perform light
work. The first, Dr. Mina Khorshidi, reviewed the 2014 MRI and treatment records from
pain management and chiropractic visits through December 10, 2014, and determined
that Massaglia was not disabled. Several months later, Dr. George Walcott concurred in
that determination after reviewing the evidence, which had been supplemented to
include notes from later medical and physical therapy appointments at which
Massaglia reported relief from her pain.

       At her hearing before the ALJ in 2017, Massaglia testified that she had constant
pain in her back, legs, and arms and that sitting and standing caused her pain. She
reported that she could sit or stand for only 15 to 20 minutes at a time before needing to
stretch, and she had difficulty navigating stairs and walking (she used a cane on
No. 19-1382                                                                        Page 3

occasion). She testified that she was responsible for all household chores but could not
complete them without frequent breaks and a daily nap.

       A vocational expert considered a hypothetical person with Massaglia’s age,
education, work experience, and certain physical restrictions (sedentary work; a sit and
stand option every 15 minutes; need for a cane for uneven terrain or prolonged
walking) and concluded that this person could perform Massaglia’s past work as a
dental receptionist (which she had done before her work as a chiropractic assistant and
hotel housekeeper) and could work in other clerical positions.

       After the hearing, the ALJ applied the standard five-step analysis, see 20 C.F.R.
§ 404.1520(a), and concluded that Massaglia was not disabled. He determined that
Massaglia had not engaged in substantial gainful activity since her alleged onset date
(step 1); that she suffered from a severe impairment, spine disorder, see 20 C.F.R.
§ 416.920(c), (step 2); that her impairments did not meet a listing for presumptive
disability (step 3); that she had the requisite residual functional capacity (RFC) to
perform sedentary work with the restrictions discussed with the vocational expert,
which would allow her to work her past job as a dental receptionist (step 4); and that
she could work as an information clerk, general clerk, or payroll clerk (step 5).

       In reaching his step 3 determination, the ALJ relied primarily on the fact that no
physician had found that Massaglia met or equaled Listing 1.04 (disorders of the spine
resulting in compromise of a nerve root or spinal cord). In addition, the medical
evidence did not show that her impairment was equivalent to any listed impairment.

       As for Massaglia’s RFC, the ALJ found that, although her symptoms could be
caused by her medically determinable impairments, her account of her symptoms was
not entirely credible. He found that the exacerbations of her back condition had
“improved with treatment within 12 months” 1 and that treatment was “generally
successful in controlling [her] symptoms.” She was also able to mow the lawn, complete
household chores, care for her father and granddaughter, and had even hiked and
canoed on vacation with no issues. The ALJ gave some weight to opinions of the state-
agency physicians that Massaglia was able to perform light work but determined that



       1
        Under the Social Security Act, a claimant’s “medically determinable physical or
mental impairment” must have “lasted or can be expected to last for a continuous
period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).
No. 19-1382                                                                         Page 4

additional evidence at the hearing supported more functional limitations. He therefore
restricted Massaglia to sedentary work with the previously mentioned limitations.

       The Appeals Council denied review, and so the ALJ’s decision became the
Commissioner’s final decision. See Jozefyk v. Berryhill, 923 F.3d 492, 496 (7th Cir. 2019).
Massaglia sought judicial review, and the district court concluded that there was
substantial evidence supporting the ALJ’s determination that she did not meet or equal
any listed impairment and that she was less than fully credible. Accordingly, the court
affirmed the Commissioner’s decision that Massaglia is not entitled to disability
benefits. She now appeals to this court.

                                         Analysis

      On appeal, Massaglia primarily argues that the ALJ failed to adequately assess
whether she met or equaled any listing for presumptive disability at step 3. The error,
Massaglia says, is twofold. First, she contends that the ALJ erred in relying on the
outdated opinions of the state-agency doctors. Second, she argues that the ALJ did not
provide sufficient rationale to support his determination. Neither persuades us.

       The ALJ did not commit reversible error by relying on the agency physician
opinions to find that Massaglia did not meet or equal any listing for presumptive
disability. Opinions of state-agency consultants may constitute substantial evidence on
the issue of whether a claimant’s impairments meet a presumptive disability listing.
See Scheck v. Barnhart, 357 F.3d 697, 700 (7th Cir. 2004). An ALJ may rely on a reviewing
physician’s assessment unless later evidence containing new, significant medical
diagnoses “changed the picture so much” that it reasonably could have changed the
reviewing physician’s opinion. Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016). Here,
the new evidence pertaining to Massaglia’s reinjury and back surgery in 2016 was not
so significant that it was potentially decisive. The ALJ carefully considered that
evidence and reasonably concluded that, because it documented significant
improvement in Massaglia’s condition after her reinjury, it would not have changed the
physicians’ opinions that she was not presumptively disabled.

       Further, the ALJ adequately explained his step 3 determination. In considering
whether a claimant’s condition meets or equals a listed impairment, “an ALJ must
discuss the listing by name and offer more than a perfunctory analysis of the listing.”
Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004). Reading the opinion as a whole,
there is no reason to overturn the ALJ on this point. See Curvin v. Colvin, 778 F.3d 645,
No. 19-1382                                                                            Page 5

650 (7th Cir. 2015). The ALJ discussed Listing 1.04 for spinal disorders involving nerve
compression and provided a sound basis for concluding that the record lacked evidence
of nerve root compression for 12 months as required to meet Listing 1.04. See Beardsley
v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014). The ALJ thoroughly discussed the record and
supported his conclusion with (at least) the following evidence: (1) imaging of
Massaglia’s spine in 2014 showed no evidence of nerve root compression; (2) her
condition improved with physical therapy and pain management in 2014 and 2015;
(3) after her 2016 reinjury and surgery, she reported a 90 percent improvement in her
pain; and, (4) despite her reports that her pre-surgery symptoms had returned a few
months after the surgery, a new MRI showed that the surgeon had successfully
removed her herniated disc.

        Finally, Massaglia challenges the ALJ’s conclusion that her testimony about the
“intensity, persistence, and limiting effects of these symptoms” was not entirely
credible. This court will uphold an ALJ’s credibility determination unless it is “patently
wrong.” Engstrand v. Colvin, 788 F.3d 655, 660 (7th Cir. 2015). The ALJ’s analysis of
Massaglia’s subjective complaints was supported by the record and does not provide a
basis for remand. An ALJ may consider the effectiveness of a claimant’s treatment in
making a credibility determination. See 20 C.F.R. § 404.1529(c)(3)(iv)–(v); Lambert v.
Berryhill, 896 F.3d 768, 777 (7th Cir. 2018). Here, the ALJ pointed to medical evidence
showing that the treatment Massaglia received was generally successful in managing
her symptoms. An ALJ is also permitted to consider whether a claimant’s daily
activities are inconsistent with alleged inability to work. See 20 C.F.R. § 404.1529(c)(3)(i);
Jones v. Astrue, 623 F.3d 1155, 1162 (7th Cir. 2010). And the ALJ noted that, despite her
back condition, Massaglia was able to engage in substantial activities between 2014 and
2016: she could rake leaves and mow the lawn regularly, went hiking, and even canoed
on vacation with no issues. “[W]e will not reweigh the evidence or substitute our
judgment for that of the ALJ.” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017).

                                                                                 AFFIRMED